Citation Nr: 0631138	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date for increased 
compensation for dependents.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to January 
1973.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    


FINDING OF FACT

Until February 28, 2003, VA did not have the requisite 
information to increase compensation for the veteran's total 
rating based on individual unemployability (TDIU).  


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2003, 
for increased TDIU compensation for the veteran's dependents, 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(1) 
(West 2002);  38 C.F.R. §§ 3.1(p), 3.156(c), 3.160(b), 
3.400(b)(2), (q)(2) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an earlier effective date for 
increased TDIU compensation.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issue, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  VA satisfied VCAA notification 
requirements here in a letter from VA dated in October 2003.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).    

The Board notes a deficiency with VCAA notification, however.  
The RO provided notification to the veteran after the initial 
adjudication of his claim in the April 2003 letter to the 
veteran notifying him of the revised monthly TDIU 
compensation.  See Mayfield v. Nicholson, No. 05-7157, 2006 
U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  VA readjudicated the veteran's claim - in the 
March 2004 Statement of the Case - following the VCAA notice 
letter of October 2003.  This readjudication complies with 
the remedial actions prescribed in Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006).                 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here as 
well.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Earlier Effective Date

In August 1977, VA service connected the veteran for a neuro-
psychiatric disorder at 30 percent disabling, effective May 
1977.  VA later awarded the veteran (in January 1981) a TDIU 
for this disorder, effective October 1977.  See 38 C.F.R §§ 
3.340, 3.341, 4.16 (2005) (a veteran may be awarded a TDIU if 
he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from service-
connected disabilities).  In February 2003, the veteran 
provided VA with information related to his dependents - his 
spouse, and two children.  Based on this information, VA 
increased the veteran's TDIU payment, effective March 2003.  
See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.401(b).  The veteran 
now argues that an earlier effective date is due here for the 
additional compensation provided for his dependents.  For the 
reasons set forth below, the Board disagrees.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

In this matter, the veteran's entitlement to increased TDIU 
compensation existed since August 1978, when he was married, 
and February 1987 and September 1988, when his children were 
born.  But the date of receipt of his claim for increased 
compensation was later, on February 28, 2003, which is the 
day he provided VA with information, including social 
security numbers, pertaining to his spouse and children.  As 
such, an effective date earlier than the month following 
receipt of the application - March 2003 - is unwarranted 
here.  

The Board notes two matters that warrant discussion here.  

First, the record indicates that the veteran initially 
received compensation for his spouse, but that this 
additional TDIU amount was later withdrawn.  In July 1992, 
the RO notified the veteran that it would decrease the 
veteran's TDIU compensation amount because the RO did not 
have the social security number of the veteran's spouse.  The 
notice was mailed to the veteran's then-current address of 
record.  The veteran did not respond to the letter.  The 
award amount was subsequently reduced.  The Board finds this 
action supported by 38 U.S.C.A § 5101(c) and 38 C.F.R. § 
3.216.  As these provisions clearly state, "[b]enefits will 
be terminated if a beneficiary fails to furnish [VA] with ... 
the social security number of any dependent ... on whose 
behalf, or based upon whom, benefits are sought or 
received...."  Id.  VA did not possess the social security 
number of the veteran's spouse so that portion of the TDIU 
payment relating to her had to be terminated.  This 
termination does not in any way benefit the veteran's claim 
that an earlier effective date is warranted here - the 
increased compensation in his TDIU benefit payment based on 
his spouse was not due the veteran until he provided VA with 
requisite information related to his spouse in February 2003.  

Second, the veteran contends that an earlier effective date 
is due here based on his incapacity due to his service-
connected psychiatric disorder.  In his notice of 
disagreement, and in his VA Form 9 substantive appeal, the 
veteran argued that an earlier effective date was due here 
because, first, he was unaware that he could collect 
additional compensation by adding his beneficiaries to his 
award, and second, that in any case, he was incapacitated 
from completing such an application until recently, due to 
his psychiatric disorder.    

The Board also finds this argument to be without merit.  Cf. 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) (holding 
that equitable tolling should be applied if a claimant's 
mental incompetence "rendered him incapable of 'rational 
thought or deliberate decision making,' or 'incapable of 
handling his own affairs or unable to function in 
society'").  The Board observes that 38 C.F.R. § 3.353(a) 
defines a mentally incompetent person as "one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation."  Moreover, such determinations 
must be made by medical professionals - as a layperson, the 
veteran is not competent to render an opinion as to his own 
competence or mental capacity.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In light of this authority, the Board finds 
the veteran's claim to be baseless.  The record contains no 
competent medical evidence showing that the veteran was so 
incapacitated by mental illness that he could not contact VA 
and provide the requisite information - including social 
security numbers - of his dependents.  In the absence of 
specific evidence of profound mental illness, the Board 
rejects the veteran's contention that his mental problems 
form a basis for adjusting the effective date in this matter.  
See Barrett, 363 F. 3d at 1321 (a medical diagnosis alone or 
vague assertions of mental problems will not suffice).


ORDER

Entitlement to an earlier effective date for increased 
compensation for dependents is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


